907 F.2d 157
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MINNESOTA MINING AND MANUFACTURING COMPANY, Plaintiff-Respondent,v.JOHNSON & JOHNSON ORTHOPAEDICS INC., Defendant-Petitioner.
Misc. No. 283.
United States Court of Appeals, Federal Circuit.
May 24, 1990.

Before RICH, Circuit Judge, and COWEN, and SKELTON, Senior Circuit Judges.
ORDER
RICH, Circuit Judge.


1
Johnson & Johnson Orthopaedics, Inc.  (J & J) petitions for permission to appeal the April 20, 1990 order certified for immediate appeal pursuant to 28 U.S.C. Sec. 1292(b), (c) by the United States District Court for the District of Minnesota.  Minnesota Mining and Manufacturing Company (3M) opposes the petition.


2
On December 31, 1986, the Minnesota district court found venue proper in its district under 28 U.S.C. Sec. 1400(b) as a result of J & J's permanent and continuous presence in the state, even though it had no fixed physical facility there.  More than three years later, J & J contested this venue decision.


3
On April 20, 1990, the district court certified its December 31, 1986 order as one involving a controlling question of law as to which there is substantial ground for difference of opinion and that an immediate appeal may materially advance the ultimate termination of the litigation.


4
We decline, in our discretion, to grant J & J's petition.  We note in particular that almost three and half years have passed from the time of the venue ruling and that discovery has been concluded and the case is ready for trial.


5
Accordingly,

IT IS ORDERED THAT:

6
J & J's petition for permission to appeal is denied.